United States Court of Appeals
                                                                           Fifth Circuit

                                                                        FILED
                  IN THE UNITED STATES COURT OF APPEALS               April 26, 2005

                          FOR THE FIFTH CIRCUIT                 Charles R. Fulbruge III
                          _____________________
                                                                        Clerk
                               No. 04-51178
                          _____________________

UNITED STATES OF AMERICA
                   Plaintiff - Appellee
                    v.
DAVID MONTES-MORALES also known as, Jose Abel Ramirez-Lopez
                   Defendant - Appellant

                          ---------------------
          Appeal from the United States District Court for the
                   Western District of Texas, El Paso
                             3:04-CR-1447-ALL
                          ---------------------
Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*


      IT IS ORDERED that appellee’s unopposed motion to vacate

sentence is GRANTED.

      IT IS FURTHER ORDERED that appellee’s unopposed motion to

remand for re-sentencing in light of the Supreme Court opinion in

Booker and this Court’s opinion in Mares is GRANTED.

      IT IS FURTHER ORDERED that appellee’s unopposed alternative

motion for an extension of fourteen (14) days from this court’s

denial of appellee’s motion to vacate and remand to file their

brief is DENIED as moot.



      *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.